DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
1. A method, comprising:
receiving, from a plurality of sensors, detection signals indicative of a fluid flow, the fluid flow having a direction and a speed, the plurality of sensors having respective mutual positions and distances between pairs of sensors in the plurality of sensors, the pairs of sensors comprising a first sensor and a second sensor in the pair of sensors (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity and merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality);
determining, as a function of the detection signals, a first detection sensor in the plurality of sensors detecting the fluid flow prior to other sensors in the plurality of sensors (abstract; mathematical concepts; mathematical calculations or mental processes; observation, evaluation, judgment, or opinion);
determining time delays between detection of the fluid flow by the first sensor and by the second sensor in each pair of sensors in the plurality of sensors (abstract; mathematical concepts; mathematical calculations); and
determining a fluid flow velocity vector indicative of the direction and the speed of the fluid flow as a function of the mutual positions and distances between the pairs of sensors in the plurality of sensors and the time delays (abstract; mathematical concepts; mathematical calculations).

2. The method of claim 1, wherein determining the time delays comprises calculating time cross-correlations between the detection signals of the pairs of sensors in the plurality of sensors (abstract; mathematical concepts; mathematical calculations). 
3. The method of claim 2, further comprising transmitting, to a display of a user device, at least one of the fluid flow velocity vector, the detections signals, or the time cross-correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
4. The method of claim 1, further comprising:
providing the plurality of sensors in a matrix arrangement with sensors in the plurality of sensors aligned in directions of rows and columns in the matrix arrangement correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality);
(abstract; mathematical concepts; mathematical calculations); and
comparing the first component and the second component of the first further velocity vector to detect a first condition where a first respective second component dominates over a second respective first component of the first further velocity vector, the first condition being indicative of whether the first further velocity vector is substantially aligned with the direction of the rows or with the direction of the columns in the matrix arrangement (abstract; mathematical concepts; mathematical relationships, or mental processes; observation, evaluation, judgment, or opinion). 
5. The method of claim 4, further comprising:
in response to a determination that the first condition is not satisfied, determining the fluid flow velocity vector by calculating a sum of partial velocity vectors calculated as a function of the mutual positions and distances and the time delays for the pairs of sensors in the plurality of sensors comprising the first detection sensor (abstract; mathematical concepts; mathematical calculations). 
6. The method of claim 4, further comprising:
in response to a determination that the first condition is satisfied, determining the fluid flow velocity vector by calculating a sum of partial velocity vectors calculated, as a function of the mutual positions and distances and the time, for the pairs of sensors in the plurality of sensors by excluding from the sum partial velocity vectors calculated for pairs of sensors aligned in the direction of the first further velocity vector (abstract; mathematical concepts; mathematical calculations). 
7. The method of claim 4, further comprising:
(abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion);
determining a second further velocity vector comprising a sum of partial velocity vectors calculated as a function of the mutual positions and distances and the time delays for the pairs of sensors in the plurality of sensors aligned in the directions of the rows and the columns in the matrix arrangement and comprising the opposite sensor, wherein the second further velocity vector comprises a first component in the direction of the rows and a second component in the direction of the columns in the matrix arrangement, respectively (abstract; mathematical concepts; mathematical calculations); and
comparing the first component and the second component of the first further velocity vector and the first component and the second component of the second further velocity vector to detect a second condition where a first respective second component of the first further velocity vector dominates over a second respective first component of the first further velocity vector and where a first respective second component of the second further velocity vector dominates over a second respective first component of the second further velocity vector, the second condition being indicative of whether the first further velocity vector and the second further velocity vector are substantially aligned with the direction of the rows or with the direction of the columns in the matrix arrangement (abstract; mathematical concepts; mathematical calculations and mathematical relationships; mental processes; observation, evaluation, judgment, or opinion). 
8. The method of claim 7, further comprising:
in response to a determination that the second condition is not satisfied, determining the fluid flow velocity vector by calculating a sum of partial velocity vectors calculated as a function of the mutual positions and distances and the time delays for the pairs of sensors in the plurality of sensors comprising the first detection sensor (abstract; mathematical concepts; mathematical calculations). 

in response to a determination that the second condition is satisfied, determining the fluid flow velocity vector by calculating as a sum of partial velocity vectors calculated as a function of the mutual positions and distances and the time delays for the pairs of sensors in the plurality of sensors by excluding from the sum partial velocity vectors calculated for pairs of sensors aligned in the direction of the first further velocity vector and the second further velocity vector (abstract; mathematical concepts; mathematical calculations). 
10. The method of claim 1, further comprising processing the detection signals by at least one of filtering out high-frequency noise, normalizing signal amplitudes, removing signal baselines, or converting analog signals to digital signals (abstract; mathematical concepts; mathematical calculations). 
11. The method of claim 1, further comprising transmitting, to a display, at least one of a concentration of a gas comprised in the fluid flow or a variation over time in a modulus of the fluid flow velocity vector correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
12. The method of claim 1, wherein determining the first detection sensor in the plurality of sensors comprises locating, in time, an occurrence of peaks in the detection signals from the plurality of sensors and identifying the first detection sensor as the sensor producing the earliest peak occurring in the detection signals from the plurality of sensors (abstract; mathematical concepts; mathematical relationships, and mental processes; observation, evaluation, judgment, or opinion). 

Regarding claim 13, see the foregoing rejection of claim 1, for all limitations except the following:
13. A portable device, comprising:
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); and
a processing unit configured to:
... (limitations similar to those of claim 1). 

14. The portable device of claim 13, wherein the portable device comprises a mobile communication device correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
15. The portable device of claim 13, wherein a spatial arrangement of the plurality of sensors comprises at least one of the plurality of sensors surrounding a central portion of the portable device, each sensor of the plurality of sensors being placed at a distance from neighboring sensors, the plurality of sensors being disposed on lateral sides of the portable device, or the plurality of sensors being disposed at external edges of the portable device correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
16. The portable device of claim 15, wherein the external edges of the portable device comprises corners of the portable device correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
18. The portable device of claim 17, wherein the at least one gas sensor comprises a metal oxide gas sensor correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 

Regarding claim 19, see the foregoing rejection of claim 1, for all limitations except the following:
19. A device comprising:
a processor (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea); and
a non-transitory computer-readable storage medium storing a program to be executed by the processor correlations (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality), the program including instructions for:
... (limitations similar to those of claim 1). 

Regarding claim 20, see the foregoing rejection of claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (6,725,076).
Regarding claim 1, Jensen discloses a method, comprising:
receiving, from a plurality of sensors (elements of receiving transducer 16; see column 4, lines 63-end), detection signals indicative of a fluid flow, the fluid flow having a direction and a speed, the plurality of sensors having respective mutual positions and distances between pairs of sensors in the plurality of sensors (see column 5, line 15, through column 6, line 10), the pairs of sensors comprising a first sensor and a second sensor in the pair of sensors (supra);
determining, as a function of the detection signals, a first detection sensor in the plurality of sensors detecting the fluid flow prior to other sensors in the plurality of sensors (see column 6, lines 10-40);
determining time delays between detection of the fluid flow by the first sensor and by the second sensor in each pair of sensors in the plurality of sensors (see column 6, line 15, through column 7, line 42); and
determining a fluid flow velocity vector indicative of the direction and the speed of the fluid flow as a function of the mutual positions and distances between the pairs of sensors in the plurality of sensors and the time delays (supra).
(see column 7, lines 10-25). 
Regarding claim 3, Jensen discloses the method of claim 2, further comprising transmitting, to a display of a user device, at least one of the fluid flow velocity vector, the detections signals, or the time cross-correlations (see column 1, lines 20-30). 
Regarding claim 11, Jensen discloses the method of claim 1, further comprising transmitting, to a display, at least one of a concentration of a gas comprised in the fluid flow or a variation over time in a modulus of the fluid flow velocity vector (see column 11, lines 33-49). 

Regarding claim 13, see the foregoing rejection of claim 1.

Regarding claims 19-20 see the foregoing rejection of claims 1 and 2, respectively.












Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852        

/ROY Y YI/               Primary Examiner, Art Unit 2852